PER CURIAM
Employer seeks review of an order of the Workers’ Compensation Board affirming the referee’s determination that claimant had established the compensability of her back condition as an occupational disease.
The referee found that claimant’s work was the major contributing cause of her disc herniation. The Board affirmed the referee but, citing its opinion in Donna E. Aschbacher, 41 Van Natta 1242 (1989), held that, under the version of ORS 656.802 that was applicable to her case, claimant needed only to show that events at work were a material, rather than the major, contributing cause of her disability or need for treatment.
Reversed and remanded for reconsideration in the light of Aetna Casualty Co. v. Aschbacher, 107 Or App 494, 812 P2d 844 (1991).